                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,

              vs.                                                Case No. 20-CR-26

YOUSEF BARASNEY,

                     Defendant.


                    UNOPPOSED MOTION TO ADJOURN TRIAL

       Yousef Barasneh moves this Court to remove from the Court’s calendar the April

13, 2020, jury trial, and to schedule the case for a status hearing to address further

scheduling. As grounds for this motion, undersigned counsel states the following:

       1.     On February 6, 2020, Yousef Barasneh was arraigned on one count of

conspiracy against rights, contrary to 18 U.S.C § 241. Barasneh entered a not guilty plea,

and Judge Joseph continued Barasneh’s conditions of release. This Court scheduled a

final pretrial date of March 18, 2020, and a jury trial date of April 13, 2020.

       2.     Barasneh’s defense counsel needs additional time to review the large of

amount of discovery the government has disclosed, to investigate the case, to consider

and prepare pretrial motions, and for potential trial preparation.

       3.     On February 6, 2020, the government made its initial discovery disclosure,

which they described as follows:



                                                                         Federal Defender Services
                                                                                 of Wisconsin, Inc.
        Case 2:20-cr-00026-PP-NJ Filed 02/21/20 Page 1 of 4 Document 13
              Enclosed are one ( 1) flash drive and one (1) disc containing discovery

              material for the above-referenced criminal matter. The thumb drive your

              office provided our office is also included; it does not contain any discovery.

              Five discovery files were too large to include with the Bates-stamped

              material. These files are included in Disc 1 and are listed in the index below.

       4.     On February 14, the government made a second disclosure:

              Enclosed are four (4) discs and two (2) flash drives containing

              supplementary discovery material for the above-referenced criminal

              matter. Further, per your request, I have enclosed a thumb drive (black

              marked "Quill.com," which you provided to us) containing a second copy

              of the iPhone extraction.

       5.     Then on February 19, 2020, the government made another discovery

disclosure, which was one disc with 50 Bates-stamped documents.

       6.     Finally, on February 21, 2020, the government provided a flash drive it

described as containing a PDF of iPhone extraction, with the explanation that the defense

already had a copy of the full iPhone extraction.

       7.     The volume of discovery in this case is significant and the parties anticipate

further disclosures of similar size. To date, Barasneh’s counsel has received roughly 2600

pages of Bates-stamped documents, returns from Google and Facebook warrants totaling

about one gigabyte, an Apple ICloud dump that is 9.35 gigabytes, and an IPhone dump

that is 18 gigabytes.

                                             2
                                                                         Federal Defenders Office
                                                                               of Wisconsin, Inc.

        Case 2:20-cr-00026-PP-NJ Filed 02/21/20 Page 2 of 4 Document 13
      8.       In addition, the government seized four computers, an additional cellular

telephone, and a flash drive from Barasneh’s parents’ home during a search warrant

execution, all of which, undersigned counsel believes, remain under FBI review.

      9.       The parties acknowledge that the government has been working to provide

the defense with discovery as quickly as possible; that the government has been in email

contact with the defense regarding discovery since before the arraignment and, at defense

request, quickly produced a second copy of a phone extraction and then a 50-page

extraction report. The government also provided a PDF of a cell-phone “dump” at

defense request, which information is a duplicate of data already provided. Further, the

government has offered defense the opportunity to receive or inspect images of all-seized

devices. At this point, the defense has chosen not to seek every image available, but

instead has chosen to wait for and consider any FBI reports regarding their review of

those devices before deciding on what to request.

      10.      Finally, the government alleges a violation of 18 U.S.C. § 241. Such

prosecutions are not common, and Barasneh is exploring defenses that could generate

pretrial motions.

      11.      Undersigned counsel spoke with Assistant United States Attorney Adam

Ptashkin today, who indicated that the government does not oppose the adjournment

request.




                                            3
                                                                      Federal Defenders Office
                                                                            of Wisconsin, Inc.

           Case 2:20-cr-00026-PP-NJ Filed 02/21/20 Page 3 of 4 Document 13
       For these reasons, Yousef Barasneh respectfully asks this Court to remove from

the Court’s calendar the April 13, 2020 jury trial, and to set the case for a status hearing

to address further scheduling.

       Dated at Milwaukee, Wisconsin, this 21st day of February, 2020.

                                          Respectfully submitted,

                                          /s/ John W. Campion
                                          John W. Campion, WI Bar #1002697
                                          Federal Defender Services
                                              of Wisconsin, Inc.
                                          517 E. Wisconsin Avenue – Room 182
                                          Milwaukee, WI 53202
                                          Tel. (414) 221-9900
                                          Email: john_campion@fd.org

                                          Counsel for Defendant, Yousef Barasneh




                                             4
                                                                        Federal Defenders Office
                                                                              of Wisconsin, Inc.

        Case 2:20-cr-00026-PP-NJ Filed 02/21/20 Page 4 of 4 Document 13
